Supreme Court of Florida
                                   ____________

                                  No. SC13-2245
                                  ____________

                             TIFFANY ANN COLE,
                                  Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                  [June 29, 2017]

PER CURIAM.

      Tiffany Ann Cole, an inmate under sentences of death, appeals an order of

the circuit court denying her motion for postconviction relief filed under Florida

Rule of Criminal Procedure 3.851.1 We have jurisdiction. See art. V, § 3(b)(1),

Fla. Const. For the reasons that follow, we affirm the postconviction court’s denial




       1. Two of Cole’s codefendants, Michael James Jackson and Alan Lyndell
Wade, were also sentenced to death. Wade v. State, 41 So. 3d 857 (Fla. 2010),
cert. denied, 562 U.S. 1183 (2011); Jackson v. State, 18 So. 3d 1016 (Fla. 2009),
cert. denied, 558 U.S. 1151 (2010). They have since been granted new penalty
phase proceedings. State v. Jackson, No. 16-2005-CF-10263-CXXX-MA (Fla. 4th
Jud. Cir. Jun. 9th, 2017) (Postconviction Order); State v. Wade, No. 16-2005-CF-
10263-BXXX-MA (Fla. 4th Jud. Cir. May 1, 2017) (Postconviction Order).
of relief for a new guilt phase but grant Cole a new penalty phase based on the

United States Supreme Court’s opinion in Hurst v. Florida (Hurst v. Florida), 136
S. Ct. 616 (2016), and this Court’s opinion on remand in Hurst v. State (Hurst),

202 So. 3d 40 (Fla. 2016), cert. denied, No. 16-998, 2017 WL 635999 (U.S. May

22, 2017).

                                I. BACKGROUND

      In 2007, “Cole was convicted of two counts of first-degree murder, two

counts of kidnapping, and two counts of robbery for the 2005 murders of James

and Carol Sumner.” Cole v. State, 36 So. 3d 597, 599 (Fla. 2010). On appeal, this

Court set out the facts of the crimes:

             The evidence presented at trial established that on the night of
      July 8, 2005, Cole and codefendants Michael James Jackson, Bruce
      Kent Nixon, Jr., and Alan Lyndell Wade robbed, kidnapped, and
      murdered the victims. At trial, the evidence primarily consisted of
      codefendant Nixon’s testimony, Cole’s taped interview with
      Homicide Detective David Meacham of the Jacksonville Sheriff’s
      Office (JSO), and Cole’s in-court testimony.
             Cole was the only codefendant who knew the victims. The
      victims were friends with and previous neighbors of Cole’s father
      before the victims moved from the Charleston, South Carolina, area to
      Jacksonville, Florida. The victims also had recently sold Cole a
      vehicle and informed her that she was welcome at their home if she
      was ever in Jacksonville. The plan to rob and murder the victims
      evolved from knowledge that Cole already had about the victims and
      that she obtained from the victims in the weeks prior to the crimes.
             Cole and Jackson met and became involved in a personal
      relationship two months before the crimes. During that two-month
      period, Cole and Jackson often traveled together. In June 2005, Cole
      and Jackson went to Jacksonville, Florida, to visit Jackson’s friend
      Wade. During this visit, Cole contacted the victims, and Cole and

                                         -2-
Jackson stayed one night at the victims’ home. During the visit, Mrs.
Sumner informed Cole that she and Mr. Sumner had recently sold
their home near Charleston, South Carolina, and had profited $99,000.
Following the initial trip to Jacksonville and additional trips between
Charleston and Jacksonville, Cole, Jackson, Wade, and Wade’s friend
Nixon developed a plan to rob the victims. At the time of the crimes,
Cole and Jackson were twenty-three years old and Wade and Nixon
were eighteen years old. The victims were in their early sixties but
were both in poor health and especially frail.
        In preparation for the robbery, Nixon stole four shovels to dig a
hole. From a rental agency in South Carolina, Cole had previously
rented a Mazda RX-8, which she used to transport the group. Two
days before the murders, Cole, Jackson, and Wade picked Nixon up in
the Mazda. The group drove around until they selected a remote
location—in Georgia, just across the Florida state line—to dig a large
hole. While Cole held a flashlight, Jackson, Wade, and Nixon dug the
hole, which was approximately four feet deep and six feet square.
The group left the shovels at the hole when they completed the
excavation. Nixon testified that in the two days after digging the hole,
the foursome drove around discussing “what [they] were going to do”
and “how [they] were going to do it.” He stated that the foursome
planned the robbery together and that Cole was the one who knew the
victims and who “set everything up.” The group initially did not
know whether they would enter the Sumners’ home while the victims
were home and kidnap the victims or wait until the victims were away
from their home. Nixon testified that Cole knew when the victims
would be away from their home for a doctor’s appointment. The
foursome ultimately decided that they would kill the victims. Nixon
testified that Jackson informed the others that he would kill the
victims at the grave site by injecting them with a lethal dose of
medication.
        On the night of the crimes, July 8, 2005, Cole and her
codefendants purchased duct tape and plastic wrap. Cole wrote a
personal check for these items. Later that night, Cole drove the
foursome to the victims’ home. Initially, Cole and Jackson remained
outside in the rented Mazda. Wade and Nixon knocked on the door,
and when Mrs. Sumner responded, Wade asked to use her telephone.
After Mrs. Sumner allowed Wade and Nixon into her home, Wade
ripped the telephone cord from the wall. Nixon held the victims at
gunpoint with a toy gun, took the victims to a bedroom, and bound

                                  -3-
them with duct tape. After Wade and Nixon contacted Jackson
through Nextel two-way radio phones—which the group used to
communicate throughout the course of the crimes—Jackson entered
the victims’ home. Jackson and Wade then searched the victims’
home for bank account records. Cole drove down the street and
waited in the Mazda. Eventually, the victims were taken to their
garage and forced into the trunk of their Lincoln Town Car. Cole
drove back to the victims’ home in the Mazda after Jackson called
her. Jackson placed a trash bag containing some of the victims’
belongings in the Mazda’s trunk and got into the Mazda. Wade and
Nixon then drove the victims’ Lincoln to a gas station to refuel it, and
Cole and Jackson followed in the Mazda.
        The foursome, with the victims in the Lincoln’s trunk, then
drove to the remote Georgia location where they had previously dug
the large hole. Upon arrival, Cole remained with the Mazda at the
edge of the road, while her codefendants drove the Lincoln into the
woods to the hole. At some point, Nixon joined Cole at the road. The
evidence shows that only Jackson and Wade were present at the hole
when the victims were put into the hole and buried alive. When
Jackson returned from the woods to the Mazda, Jackson had the
personal identification number (PIN) for the victims’ automated teller
machine (ATM) card. The foursome drove both cars from the grave
site to Sanderson, Florida, where they wiped down the Lincoln and
abandoned it. The foursome then left in the Mazda, with Cole
driving.
        The group next stopped at an ATM in Jacksonville, from which
Jackson withdrew money from the victims’ bank account. The group
then retired to a motel. Later that night, after purchasing Clorox and
gloves, Cole and Wade returned to the victims’ home. The evidence
shows that at that time Cole and Wade took the victims’ computer
from the home. Subsequently, Cole pawned Mrs. Sumner’s rings and
the victims’ computer.
        On July 10, 2005, Rhonda Alford, Mrs. Sumner’s daughter,
reported to the JSO that she had been unable to contact the victims for
several days. That same day, Officer Vindell Williams of JSO spotted
a Lincoln Town Car in Sanderson that was later determined to be the
victims’ Lincoln. On July 12, 2005, Homicide Detective David
Meacham of the JSO responded to the victims’ home to investigate.
In their home, he saw a bank statement that showed a large sum of
money in the victims’ bank account. After contacting the bank, he

                                  -4-
learned that during the past few days there had been an unusually
large amount of ATM withdrawals—totaling several thousand
dollars—from the victims’ account.
       Later on July 12, Detective Meacham learned that someone
claiming to be Mr. Sumner had contacted the JSO. Detective
Meacham returned the call. The person claiming to be Mr. Sumner
was later identified as codefendant Jackson. As Mr. Sumner, Jackson
asked Detective Meacham to assist him in accessing his bank account;
by that time Jackson was apparently having trouble accessing the
account. As Mr. Sumner, Jackson explained that he and Mrs. Sumner
had left town quickly to attend Mrs. Sumner’s sister’s funeral in
Delaware. When Detective Meacham asked to speak to Mrs. Sumner,
Cole posed as Mrs. Sumner and pretended to be tired and ailing.
Detective Meacham contacted the bank and requested that it continue
to allow access to the victims’ account so that Detective Meacham
could continue his investigation.
       Since Detective Meacham suspected that he was not actually
speaking to the Sumners, he contacted United States Marshal David
Alred to assist in tracking the cellular telephone number used by the
callers. The cell phone was registered to Jackson and had been used
near the victims’ home around the time of the victims’ abduction.
The cell phone records also showed calls to a South Carolina rental
car company. Detective Meacham contacted the company, which
indicated that it had rented a silver Mazda RX-8 to Cole and that the
car was overdue. Using the rental car global positioning system, law
enforcement officers determined that the Mazda had been within
blocks of the victims’ home on the night of the murders.
       As Detective Meacham continued to investigate the victims’
disappearance, Jackson continued to withdraw money from the
victims’ bank account. Jackson made multiple ATM withdrawals
from the victims’ bank account between the early hours of July 9 and
the night of July 13, 2005. Photo surveillance captured Jackson
making several of these withdrawals. Cole drove Jackson to the ATM
machines in the rented Mazda; the Mazda could be seen in some of
the surveillance photographs.
       Detective James Rowan of the North Charleston Police
Department testified that he found the rented Mazda in the parking lot
of an abandoned office building near the rental company. Detective
Rowan went to Cole’s residence near Charleston, South Carolina, and
David Duncan, Cole’s brother, led Detective Rowan and other officers

                                 -5-
to the nearby Best Western Hotel where Cole, Jackson, and Wade
were staying. Two rooms were rented to Cole. At the motel, officers
found and arrested Cole, Jackson, and Wade. The police obtained a
search warrant for the motel rooms. In the motel room where Cole
and Jackson were staying, police found the victims’ South Carolina
driver licenses, credit cards, checkbook, mail, and papers indicating
the victims’ America Online account and passwords, social security
numbers, and birthdates. In the same room, police found what
appeared to be a new laptop computer and bags of new merchandise.
Additionally, officers found photographs showing Cole, Jackson,
Wade, and another female, who was uninvolved in the crimes,
“partying” in Myrtle Beach before the crimes. The victims’ ATM
card was found in Jackson’s back pocket. In the motel room where
Wade was staying, police found a key ring that belonged to the
victims. The victims’ coin collection was found in the trunk of Cole’s
car.
       Detective Meacham testified that he drove to Charleston
immediately after learning that Cole, Jackson, and Wade were
apprehended. A recording of Detective Meacham’s July 14, 2005,
interview of Cole was played for the jury. In it, Cole admitted that
before the crimes she had gone to Myrtle Beach with Jackson, Wade,
and another female uninvolved in the crimes. Cole stated that the
group stayed in a hotel room, “[s]pending money up there, partying up
there.” She stated also that on the return trip from Myrtle Beach, the
group stopped at a flea market, where Wade and Jackson purchased
pocketknives and BB guns that appeared to be real firearms. Cole
admitted that she knew that Jackson, Wade, and Nixon were going to
the victims’ home to steal things such as credit cards. Cole also
admitted that she spent the victims’ money after the murders and
impersonated Mrs. Sumner during the telephone call with Detective
Meacham.
       Codefendant Nixon was also arrested. Nixon revealed to law
enforcement officers the location where the victims were buried, and
on July 16, 2005, the victims’ bodies were discovered. Nixon testified
that he understood that because of his guilty plea that he could receive
a sentence between fifty-two years and life imprisonment without
parole. Nixon understood that he would not be sentenced until after
testifying against Wade. (Nixon had previously testified against
Jackson.)


                                 -6-
              Dr. Anthony J. Clark, Medical Examiner for the Georgia
      Bureau of Investigation, performed autopsies on the bodies and
      testified that both of the victims died as a result of mechanical
      obstruction of the airways by dirt. Essentially, the victims were
      buried alive and asphyxiated from the dirt particles smothering their
      airway passages.

Id. at 599-602 (alterations in original) (footnote omitted).

      Cole testified during the guilt phase of her trial, which we summarized as

follows:

      Her in-court testimony largely corroborated both her own previous
      statement to Detective Meacham and Nixon’s version of the events.
      Cole’s account differed from Nixon’s version, primarily in that Cole
      claimed that she thought the crime would be a simple theft and that
      she did not knowingly participate in the robberies, kidnappings, or
      murders. Cole asserted that she did not know that the victims were in
      the trunk until she was following the Lincoln to the grave site and
      heard Jackson talking to Nixon over the Nextel radio phones. Cole
      stated that the purpose of taking the victims to the hole was to get the
      PIN numbers and that from her location at the road she could not see
      or hear what was happening at the grave site. Cole admitted to
      writing bad checks and testified that her codefendants “wouldn’t have
      had nothing if it wasn’t for my checking account.” Cole also admitted
      that she purchased Clorox and gloves after the murders.

Id. at 602-03.

      At the penalty phase, the State presented victim impact evidence from two of

the victims’ relatives. The defense presented testimony from several of Cole’s

relatives and friends, three correctional officers, and psychiatrist Dr. Earnest

Miller. Id. at 603.




                                         -7-
      The jury recommended that Cole be sentenced to death for each murder by a

vote of nine to three, and after a Spencer v. State, 615 So. 2d 688 (Fla. 1993),

hearing, the trial court sentenced Cole to death for each murder. Cole, 36 So. 3d at

603. The trial court found seven aggravating factors applicable to both murders:

(1) Cole was previously convicted of another capital felony, based on the

contemporaneous first-degree murders of the victims; (2) the murders were

committed in the course of kidnappings; (3) the capital felonies were especially

heinous, atrocious, or cruel (HAC); (4) the capital felonies were committed in a

cold, calculated, and premeditated manner (CCP); (5) the capital felonies were

committed for financial gain; (6) the capital felonies were committed to avoid or

prevent a lawful arrest; and (7) the victims were particularly vulnerable due to

advanced age or disability. Id. at 606.

      The trial court also found four statutory mitigating factors—(1) no

significant history of prior criminal activity; (2) age at the time of the crimes; (3)

minor participant in the crimes; and (4) under substantial domination of another—

and numerous nonstatutory mitigating factors. Id. “Ultimately, the trial court

concluded that ‘the aggravating circumstances far outweigh[ed] the mitigating

circumstances.’ ” Id. (alteration in original). The trial court assigned “some

weight” to both the age mitigator and the no-significant-history-of-prior-criminal-

activity mitigator. Id. But the trial court determined that the minor-participant


                                          -8-
mitigator should be “afforded little weight,” and that the substantial domination

mitigator could not be “afford[ed] . . . much weight.” Id.

      Cole raised six claims on direct appeal: (1) the trial court erred in

admonishing defense counsel for a cross-examination question to the State’s

witness, codefendant Nixon, concerning the parameters of Nixon’s possible

sentence under his plea agreement; (2) the trial court erred in admitting

photographs showing Cole and codefendants Jackson and Wade partying in Myrtle

Beach before the murders; (3) the trial court erred in instructing the jury on and in

finding the avoid-arrest aggravating factor; (4) the trial court erred in instructing

the jury on and in finding the HAC aggravating factor; (5) the trial court erred in

imposing death sentences that are disparate compared to codefendant Nixon’s

sentence of forty-five years; and (6) Florida’s death penalty scheme is

unconstitutional under Ring v. Arizona, 536 U.S. 584 (2002). Cole, 36 So. 3d at

603, 606-07. On review, this Court concluded that the trial court erred in

instructing the jury on and in finding the HAC aggravator. Id. at 609. However,

we concluded that this error was harmless beyond a reasonable doubt and affirmed

Cole’s convictions and sentences. Id. at 608-611.

      In September 2011, Cole timely filed her motion for postconviction relief.

In March 2012, Cole filed an amended motion for postconviction relief raising five

claims: (1) trial counsel was ineffective during the guilt phase for failing to file a


                                          -9-
motion to suppress the fruits of Cole’s unlawful arrest and seizure; (2) trial counsel

was ineffective during the guilt phase for failing to raise jurisdictional issues or

moving to dismiss the indictment; (3) trial counsel was ineffective during the guilt

and penalty phases for undue delay and consequential failure to develop a duress

and mitigation defense; (4) trial counsel was ineffective for failing to identify, call,

or prepare witnesses in the penalty phase; and (5) cumulative error requires a new

penalty phase. The postconviction court held an evidentiary hearing regarding

claims (3) and (4) on March 18-20, 2013. Numerous witnesses were presented

during the three-day evidentiary hearing.

      On October 16, 2013, the postconviction court entered an order denying

relief on all of Cole’s claims. State v. Cole, No. 16-2005-CF-10263-DXXX-MA

(Fla. 4th Jud. Cir. Oct. 16, 2013) (Postconviction Order). On appeal, Cole argues

that: (1) trial counsel2 provided ineffective assistance during the guilt phase in

failing to file a motion to suppress the fruits of Cole’s unlawful arrest and seizure;

(2) trial counsel provided ineffective assistance during the guilt and penalty phases

for undue delay and consequential failure to develop a duress and mitigation

defense; (3) trial counsel provided ineffective assistance in failing to identify, call,

or prepare witnesses in the penalty phase; and (4) cumulative error requires a new



      2. Quentin Till and Greg Messore represented Cole at trial. Till primarily
handled the guilt phase and Messore primarily handled the penalty phase.


                                         - 10 -
penalty phase. This Court permitted Cole to file supplemental briefing after the

United States Supreme Court issued its decision in Hurst v. Florida. Because we

determine that Cole is entitled to a new penalty phase under Hurst v. Florida and

Hurst, we address only Cole’s guilt phase claims and none of the other penalty

phase claims.

                                   II. ANALYSIS

            A. Ineffective Assistance of Guilt Phase Counsel Claims

                               1. Motion to Suppress

      Cole claims that trial counsel Till was ineffective in the guilt phase for

failing to file a motion to suppress the fruits of an unlawful arrest and seizure.

Specifically, Cole argues that trial counsel was ineffective for failing to file a

motion to suppress challenging: (1) the sufficiency of the affidavit under which

police obtained a warrant to search her motel room and car; (2) her arrest; and (3)

incriminating statements that she made following her arrest as being the product of

her allegedly unlawful arrest.3 As explained below, the postconviction court did

not err in denying Cole’s ineffective assistance of guilt phase counsel claim.

      In order to obtain relief on a claim of ineffective assistance of counsel, “a

defendant must establish deficient performance and prejudice.” Gore v. State, 846


       3. Although Cole’s trial counsel filed several motions to suppress and
adopted her codefendants’ motions to suppress, trial counsel did not make these
specific arguments.

                                         - 11 -
So. 2d 461, 467 (Fla. 2003). Under the first prong, “the defendant must show

that . . . counsel made errors so serious that counsel was not functioning as the

‘counsel’ guaranteed the defendant by the Sixth Amendment.” Strickland v.

Washington, 466 U.S. 668, 687 (1984). “[T]here is a strong presumption that

counsel’s performance was not deficient, and it is the defendant’s burden to

overcome this presumption.” Conahan v. State, 118 So. 3d 718, 726 (Fla. 2013)

(citing Strickland, 466 U.S. at 689-90). Moreover, “[a] fair assessment of attorney

performance requires that every effort be made to eliminate the distorting effects of

hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to

evaluate the conduct from counsel’s perspective at the time.” Strickland, 466 U.S.

at 689. Under the second prong, “[t]he defendant must show that there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” Id. at 694. “Unless a

defendant makes both showings, it cannot be said that the conviction or death

sentence resulted from a breakdown in the adversary process that renders the result

unreliable.” Id. at 687.

      On July 14, 2005, law enforcement found and arrested Cole, Jackson, and

Wade at a motel in North Charleston, South Carolina. See Cole, 36 So. 3d at 602.

Cole was arrested following a protective sweep of her room. Law enforcement


                                        - 12 -
obtained a search warrant for two motel rooms rented in the name of Cole and the

1997 Chevrolet Lumina parked on the property and registered to Cole. Officer

James Rowan swore to an affidavit setting out the probable cause for the

search. Officer Rowan began with some information about two missing persons,

the Sumners, and the discovery of their car “in a wooded area 45 miles from their

residence.” He stated in the affidavit that “[i]nvestigators located shovels and duct

tape within the vehicle when it was located.” He then stated in the affidavit:

      Investigators further identified the victim’s bankcard from Heritage
      Trust Federal Credit Union had been used since the couple had been
      missing. Investigators obtained video of the individual using the
      victim’s card. The video showed a white male subject using the card
      to access the ATM to obtain money. The suspect was exiting a
      vehicle, which appeared to be a silver 2005 Mazda RX-8. Tiffany
      Cole rented a silver RX-8 from Triangle Rental Car in Charleston,
      S.C. Tiffany Cole failed to return the vehicle per the rental contract.
      A tracking device in the vehicle was checked by the rental company
      and revealed the vehicle had been in the vicinity the victim’s vehicle
      was located in. Contact was made with Tiffany Cole’s family at her
      known address in Ladson, S.C. Cole’s brother took detectives to the
      location to be searched to locate Cole. Upon locating Cole she was
      found to be in the company of a white male matching the photographs
      of the individual using the victim’s ATM card to make a cash
      withdrawal from an ATM in Jacksonville, and Charleston. Based on
      the information obtained by Det. Rowan, from other law enforcement
      officers, there is reason to believe that Cole and her accomplices may
      have caused harm to the victim[s] and have been using the victims[’]
      financial resources without permission, and further that there may be
      evidence of the aforementioned crimes under the control of Cole and
      her accomplices within the locations to be searched.

During the execution of the search warrant, law enforcement found numerous

items belonging to the victims in Cole’s motel room and car including the victims’

                                        - 13 -
South Carolina driver licenses, credit cards, checkbook, mail, coin collection, and

papers indicating the victims’ America Online account and passwords, social

security numbers, and birthdates. See id.

      We conclude that Cole has failed to show that trial counsel was ineffective

for failing to challenge the sufficiency of the affidavit under which police obtained

a warrant to search her motel room and car. “In determining whether probable

cause exists to justify a search, the trial court must make a judgment, based on the

totality of the circumstances, as to whether from the information contained in the

warrant there is a reasonable probability that contraband will be found at a

particular place and time.” Wade v. State, 156 So. 3d 1004, 1015 (Fla. 2014)

(quoting Pagan v. State, 830 So. 2d 792, 806 (Fla. 2002)); see United States v.

Grubbs, 547 U.S. 90, 95 (2006). In this case, the search warrant was supported by

information establishing a reasonable probability that contraband would be found

in Cole’s motel room and car. The affidavit plainly contains information linking

Cole to the rented Mazda RX-8, the missing victims’ vehicle, a man matching the

individual pictured using the victims’ ATM card in Jacksonville and Charleston,

and the locations to be searched. Cole simply has not established how trial counsel

could have demonstrated the warrant to be defective under such circumstances.

      We further conclude that Cole has failed to show that trial counsel was

ineffective for failing to challenge her arrest or any incriminating statements that


                                        - 14 -
she made following her arrest. Cole’s argument that the search was tainted

because her arrest was illegal is a red herring. Law enforcement seized the

evidence from her motel room and car during the search conducted under the

search warrant, not during the protective sweep that followed Cole’s arrest.

Furthermore, no information derived from Cole after her arrest was included in the

affidavit used to obtain the search warrant. In any event, there is no merit in the

argument that counsel was ineffective for failing to challenge Cole’s arrest or any

incriminating statements that she made following her arrest. As the facts recounted

above indicate, the arrest was more than adequately supported by probable cause.

                                 2. Duress Defense

      Cole claims that trial counsel Till and Messore were ineffective in the guilt

phase for failing to adequately investigate and develop a duress defense.

Specifically, Cole argues that, had trial counsel conducted a reasonable

investigation of her background and psychological deficiencies, they would have

been able to show that she was under duress and effectively under the control of

her codefendants during the period surrounding the crimes.4 As explained below,

the postconviction court did not err in denying this claim.



      4. In this case, “the jury found Cole guilty of two counts of first-degree
murder, on both premeditation and felony-murder theories; two counts of
kidnapping; and two counts of robbery.” Cole, 36 So. 3d at 603. We note that
“duress is not a defense to intentional homicide because ‘duress will never justify

                                        - 15 -
      “Under Strickland, ‘counsel has a duty to make reasonable investigations or

to make a reasonable decision that makes particular investigations unnecessary.’ ”

Coleman v. State, 64 So. 3d 1210, 1217 (Fla. 2011) (quoting Strickland, 466 U.S.

at 691). “[S]trategic decisions do not constitute ineffective assistance of counsel if

alternative courses have been considered and rejected and counsel’s decision was

reasonable under the norms of professional conduct.” Occhicone v. State, 768 So.
2d 1037, 1048 (Fla. 2000).

      We conclude that Cole has failed to show that trial counsel were deficient in

their investigation of a duress defense. Here, the record from the postconviction

evidentiary hearing demonstrates that Till performed a reasonable investigation

regarding such a defense. Till’s evidentiary hearing testimony indicates that, prior

to the guilt phase, Till hired an investigator to go to South Carolina to gather

information, speak to Cole’s family, and find possible witnesses for the defense.

Till also obtained background information from Cole, scheduled depositions in

South Carolina, engaged in discovery with the State, interviewed some of Cole’s

family members, observed the evidence introduced at codefendant Jackson’s trial,

and began to formulate possible defenses. Till made a reasonable strategic

decision based on his investigation to argue to the jury that Cole did not knowingly



the killing of an innocent third party.’ ” Henry v. State, 613 So. 2d 429, 432 n.6
(Fla. 1992) (quoting Wright v. State, 402 So. 2d 493, 498 (Fla. 3d DCA 1981)).


                                        - 16 -
participate in the murder or kidnapping of the victims rather than emphasize a

duress defense.5 Till chose not to focus on a duress defense at the guilt phase, in

part, as a result of his conversations with Cole. Till also believed that the State’s

evidence related to Cole’s conduct would overshadow the theory that Cole was

under duress from her codefendants during the course of the criminal events and

that he would lose credibility with the guilt phase jury if he focused on a duress

defense. No further investigation was necessary under such circumstances.

      Regardless, Cole could not demonstrate prejudice because there is no

reasonable probability that the presentation of a more comprehensive duress

defense would have created a different result at the guilt phase. “The evidence

presented at trial established that on the night of July 8, 2005, Cole and

codefendants Michael James Jackson, Bruce Kent Nixon, Jr., and Alan Lyndell

Wade robbed, kidnapped, and murdered the victims.” Cole, 36 So. 3d at 599.

             Among other evidence, the jury heard codefendant Nixon’s
      testimony, Cole’s taped interview with Detective Meacham, and
      Cole’s in-court testimony. Nixon testified that Cole knew that the
      victims were going to be killed before the crimes took place and that
      Cole was as involved as Jackson, Wade, and Nixon in planning the
      crimes. Cole admitted that before the murders, she purchased plastic
      wrap and duct tape, held the flashlight while her codefendants dug the
      large hole where the victims were subsequently buried, and drove the
      codefendants to the victims’ home and grave site. The evidence

      5. Till requested a duress instruction at trial, which the trial court denied,
and briefly suggested a possible duress defense to the jury during closing
argument.


                                         - 17 -
      shows that after the murders, Cole purchased Clorox and gloves; went
      back to the victims’ home and stole their computer; posed as Mrs.
      Sumner on the phone with Detective Meacham; drove Jackson to
      ATM machines for him to withdraw money from the victims’ bank
      account; pawned the victims’ belongings; and participated in spending
      the victims’ money.

Id. at 605-06. Cole did not testify at trial that she acted under duress. Instead,

“Cole claimed that she thought the crime would be a simple theft and that she did

not knowingly participate in the robberies, kidnappings, or murders.” Id. at 602-

03. Moreover, the evidence presented at the postconviction evidentiary hearing

does not undermine our confidence in the outcome.

                          B. Hurst v. Florida and Hurst

      During the pendency of Cole’s appeal from the denial of her motion for

postconviction relief, the United States Supreme Court issued its decision in Hurst

v. Florida, in which it held that Florida’s former capital sentencing scheme violated

the Sixth Amendment because it “required the judge to hold a separate hearing and

determine whether sufficient aggravating circumstances existed to justify imposing

the death penalty” even though “[t]he Sixth Amendment requires a jury, not a

judge, to find each fact necessary to impose a sentence of death.” Hurst v. Florida,
136 S. Ct. at 619. On remand in Hurst we held that

      before the trial judge may consider imposing a sentence of death, the
      jury in a capital case must unanimously and expressly find all the
      aggravating factors that were proven beyond a reasonable doubt,
      unanimously find that the aggravating factors are sufficient to impose
      death, unanimously find that the aggravating factors outweigh the


                                        - 18 -
      mitigating circumstances, and unanimously recommend a sentence of
      death.

Hurst, 202 So. 3d at 57.

      Hurst v. Florida and Hurst apply retroactively to defendants in Cole’s

position who were sentenced under Florida’s former, unconstitutional capital

sentencing scheme after the United States Supreme Court decided Ring in 2002.

Mosley v. State, 209 So. 3d 1248, 1283 (Fla. 2016). And in light of the

nonunanimous jury recommendation to impose the death sentences, it cannot be

said that the failure to require a unanimous verdict as to each death sentence was

harmless. See Franklin v. State, 209 So. 3d 1241, 1248 (Fla. 2016) (“In light of the

non-unanimous jury recommendation to impose a death sentence, we reject the

State’s contention that any Ring- or Hurst v. Florida-related error is harmless.”),

petition for cert. filed, No. 16-1170 (U.S. Mar. 23, 2017). We therefore conclude

that Cole is entitled to a new penalty phase.

                               III. CONCLUSION

      Based on the foregoing, we affirm the denial of Cole’s postconviction guilt

phase claims, vacate her death sentences, and remand for a new penalty phase

under Hurst v. Florida and Hurst.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS and QUINCE, JJ., concur.
PARIENTE, J., concurs with an opinion.
LAWSON, J., concurs specially with an opinion.


                                        - 19 -
CANADY, J., concurs in part and dissents in part with an opinion, in which
POLSTON, J., concurs.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

PARIENTE, J., concurring.

      I agree with the majority’s holding that Cole is entitled to Hurst6 relief as a

result of the nine to three jury recommendation for death. Majority op. at 19. I

write separately to expand on the majority’s Hurst analysis, specifically reviewing

the mitigation presented at trial.

      On direct appeal, we explained the mitigation evidence that the defense

presented at the penalty phase of Cole’s trial. Cole v. State, 36 So. 3d 597, 603

(Fla. 2010). Specifically, regarding mental health mitigation, Psychiatrist Dr.

Earnest Miller “testified that Cole suffered from poly-substance and alcohol abuse,

chronic depression, and a personality disorder not otherwise specified [and] . . .

that Cole had witnessed abuse to family members and pets, had been sexually

abused by her father, and had been in abusive relationships with two boyfriends.”

Id.

      As the majority states, the jury in Cole’s trial recommended each sentence of

death by a vote of nine to three. Majority op. at 7. The trial court found multiple



     6. Hurst v. State, 202 So. 3d 40 (Fla. 2016), cert. denied, No. 16-998, 2017
WL 635999 (U.S. May 22, 2017).


                                        - 20 -
aggravating factors, four statutory mitigating circumstances, and several

nonstatutory mitigating circumstances, which the trial court grouped into six

categories. As this Court detailed on direct appeal:

      The trial court assigned “some weight” to both the “no significant
      history of prior criminal activity” mitigating factor and the age at the
      time of the crime mitigating factor (Cole was twenty-three years old).
      With respect to the minor participant mitigating factor, the trial
      court’s order states, “While this defendant might not have turned the
      spade onto the Sumners, this Court cannot say that her participation
      was relatively minor. Accordingly, this matter is afforded little
      weight.” With respect to the “substantial domination” mitigating
      factor, after noting that there was “some evidence of this mitigator in
      the record”—i.e., the defendant’s own testimony—the trial court
      concluded that “given the totality of the circumstances, the Court
      cannot afford this matter much weight.” The trial court stated that
      “the evidence tends to indicate that [Cole] knew exactly what she was
      doing and participated without hesitation.”
             The trial court grouped the numerous nonstatutory mitigating
      factors into six categories. The six categories include: (1) Cole had
      minimal involvement in the criminal activity (some weight); (2) Cole
      had psychological circumstances that included lack of self-confidence,
      low self-esteem, and feelings of inadequacy (little weight); (3) Cole
      had been a model prisoner (some weight); (4) Cole’s family history
      included growing up without a father, being raised by a working
      mother, caring for her brothers and terminally ill father, being a victim
      of domestic violence, having the capacity to form loving relationships,
      and having the love and support of her family (some weight); (5) Cole
      had substance abuse problems (little weight); and (6) Cole was of
      good character (some weight).

Cole, 36 So. 3d at 606; see majority op. at 8.

      Despite the trial court’s findings that there were sufficient aggravators to

impose death, which outweighed the mitigators, this Court has no way of knowing

whether the jury unanimously found that the aggravation was sufficient to impose


                                        - 21 -
death, or that the aggravation outweighed the mitigation. Also, this Court struck

the HAC aggravating factor on direct appeal, which must be considered in

determining “the effect of any error on the jury’s findings” after Hurst. Wood v.

State, 209 So. 3d 1217, 1233 (Fla. 2017); see majority op. at 9. In light of the

jury’s vote of nine to three to recommend sentences of death in Cole’s case, this

Court cannot speculate why the three jurors, who voted to recommend sentences of

life imprisonment, determined that death was not the appropriate punishment.

Thus, I agree with the majority’s conclusion that the Hurst error in Cole’s case was

not harmless beyond a reasonable doubt.

LAWSON, J., concurring specially.

      See Okafor v. State, 42 Fla. L. Weekly S639, S641, 2017 WL 2481266, at

*6 (Fla. June 8, 2017) (Lawson, J., concurring specially).

CANADY, J., concurring in part and dissenting in part.

      I agree with the decision to affirm the denial of relief on Cole’s guilt phase

claims. But I disagree with the decision to vacate Cole’s death sentences and to

remand for a new penalty phase. As I have previously explained, Hurst v. Florida,

136 S. Ct. 616 (2016), should not be given retroactive effect. See Mosley v. State,

209 So. 3d 1248, 1285-91 (Fla. 2016) (Canady, J., concurring in part and

dissenting in part). I would also reject Cole’s other penalty phase claims. The

postconviction court’s denial of all relief should be affirmed.


                                        - 22 -
POLSTON, J., concurs.

An Appeal from the Circuit Court in and for Duval County,
     Michael R. Weatherby, Judge - Case No. 162005CF010263DXXXMA

Wayne Fetzer Henderson, Saint Augustine, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, and Carolyn M. Snurkowski, Assistant
Deputy Attorney General, Tallahassee, Florida,

      for Appellee




                                    - 23 -